DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #11,252,659 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 29-51 renumbered as 1-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Regarding independent 29, the primary reason for the allowance of claim 29 is the inclusion of the limitations “create, via the wireless radio circuit, a second association with the second wireless network over a second wireless network connection, the second wireless network connection using a WPAN protocol operable to connect end stations without going through a WLAN access point, wherein the WPAN protocol is partially compliant with respect to the WLAN protocol in that the WPAN protocol includes at least one feature of the WPAN protocol that is not part of the WLAN protocol; and coordinate data exchanges, via the wireless radio circuit, with a first node over the first wireless network connection using the WLAN protocol and with a second node over the second wireless network connection using the WPAN protocol, while maintaining both the first association with the first wireless network and the second association with the second wireless network” in conjunction with all structures performing corresponding functions of independent claim 29.
The present invention distinguishes over the prior arts of record in that the
closest prior arts of record, the Examiner found neither prior art cited in its entirely, nor
based on the prior art of record, found any motivation to combine any of said prior art
references which anticipates, teaches, discloses or suggests the above Applicant’s
claim invention.
Eng et al. (US 6,771,933 B1) discloses how a WLAN/M-BTAP facilitates data
communications between two or more wireless devices (Fig. 4, and col 7, lines 8-39).
Eng further discloses maintaining, via the wireless radio circuit, a first association with the first wireless network over a first wireless network connection (Fig. 4 and col 7, lines
8-39: WLAN/M-BTAP maintains network connection with a WLAN access point), the
first wireless network connection using a WLAN protocol operable to connect end
stations via a WLAN access point (Fig. 4 and col 7, lines 8-39: WLAN/M-BTAP
maintains network connection with Bluetooth devices). Furthermore, Eng discloses the
WLAN/M-BTAP forwards data between nodes in the WLAN and WPAN networks (Fig. 4
and col 7, lines 40-57).
Quinn (US 2006001621 A1) discloses the two protocols (i.e. WLAN protocol and
WPAN protocol) are partially compliant since they share a common antenna to
communicate information in each respective network (Quinn, Fig. 2).
Labun (US 20030119527 A1) discloses the second network may utilize a wide
variety of short-range technologies including, but not limited to, Bluetooth.TM. wireless
technology, HomeRF.TM. technology and Wi-Fi (IEEE 802.11, IEEE 802.11b, etc.)
technology (para. 18). But neither Eng nor Quinn nor Labun teaches “maintaining, via
the wireless radio circuit, a second association with the second wireless network over a
second wireless network connection, the second wireless network connection using a
WPAN protocol operable to connect end stations without going through a WLAN access
point, wherein the WPAN protocol is partially compliant with respect to the WLAN
protocol in that the WPAN protocol uses a WLAN protocol frame including a field
adapted to support at least one feature of the WPAN protocol that is not part of the
WLAN protocol” as recited in independent claim 29.
Eng et al., Quinn, and Labun et al., taken alone or in combination with other prior
art references of record, fail to anticipate, teach, disclose or suggest the above
limitations of independent claim 29.
However, these references, taken alone or in combination, are deficient in
showing the applicant's claimed invention. Therefore, the prior arts of record fail to
anticipate, teach, disclose or suggest all elements of the claimed invention.
Dependent claims 30-51 depending on claim 29 directly or indirectly, would also be allowable on the basis as the independent claim 29 as well as for further
limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466